Exhibit 10.22(d)






FOURTH AMENDMENT TO LEASE


FOURTH AMENDMENT TO LEASE dated as of this 28th day of January 2020 by and
between BP BAY COLONY LLC, a Delaware limited liability company (“Landlord”),
and RADIUS HEALTH, INC., a Delaware corporation (“Tenant”).


RECITALS


By Lease dated May 14, 2014 (the “Lease”), Landlord did lease to Tenant, and
Tenant did hire and lease from Landlord, certain premises containing
approximately 8,490 square feet of rentable floor area located on the first
(1st) floor (referred to in the First Amendment (hereinafter defined) as the
“Initial Premises”) of the building known and numbered as 950 Winter Street,
Waltham, Massachusetts (the “Building”).


By First Amendment to Lease dated as of September 9, 2015 (the “First
Amendment”), Tenant (i) leased from Landlord an additional 8,176 square feet of
rentable floor area located on the first (1st) floor of the Building (referred
to in the First Amendment as the “Expansion Premises 1”), (ii) leased from
Landlord an additional 10,542 square feet of rentable floor area (referred to in
the First Amendment as the “Rentable Floor Area of the Expansion Premises 2”)
located on the first (1st) floor of the Building (referred to in the First
Amendment as the “Expansion Premises 2”, the Initial Premises, the Expansion
Premises 1, and the Expansion Premises 2, hereinafter collectively referred to
as the “Premises”), and (iii) extended the Term of the Lease, upon all of the
same terms and conditions set forth in the Lease except as set forth in the
First Amendment.


By Second Amendment to Lease dated as of April 22, 2016 (the “Second
Amendment”), Landlord and Tenant agreed to increase the size of Expansion
Premises 1 by 432 square feet of rentable floor area, upon all of the same terms
and conditions set forth in the Lease except as set forth in the Second
Amendment.


By Third Amendment to Lease dated as of May 23, 2018 (the “Third Amendment”),
Landlord and Tenant agreed that the Expansion Premises 2 contains 9,455 square
feet of rentable floor area, which is 1,087 square feet less than the 10,542
square feet of rentable floor area that is set forth as the “Rentable Floor Area
of the Expansion Premises 2” in the First Amendment.


Landlord and Tenant have agreed to extend the Term of the Lease for one (1)
period of one (1) year upon all of the same terms and conditions set forth in
the Lease except as set forth in this Fourth Amendment to Lease (this “Fourth
Amendment”).


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:
   









--------------------------------------------------------------------------------





1.Term. The Term of the Lease, which but for this Fourth Amendment is scheduled
to expire on January 31, 2021 (the “Scheduled Expiration Date”), is hereby
extended for one (1) period of one (1) year commencing on February 1, 2021 and
expiring on January 31, 2022 (the “Second Extended Term”), unless sooner
terminated in accordance with the provisions of the Lease, upon all the same
terms and conditions contained in the Lease as herein amended.


2.Extension Option. Landlord and Tenant acknowledge and agree that the extension
option contained in Section 9.18 of the Lease shall be deleted in its entirety,
and Tenant’s only option to extend the Term upon the expiration of the Second
Extended Term shall be as set forth in this Section 2.


(A)    On the conditions (which conditions Landlord may waive by written notice
to Tenant) that both at the time of exercise of the herein described option to
extend and as of the commencement of the Third Extended Term (as hereinafter
defined) (i) there exists no “Event of Default” (defined in Section 7.1 of the
Lease) and there have been no more than two (2) Event of Default occurrences
during the Term, (ii) the Lease is still in full force and effect, and (iii)
Tenant has neither assigned the Lease nor sublet more than twenty-five percent
(25%) of the Rentable  Floor Area of the Premises (except for an assignment or
subletting permitted without Landlord's consent under Section 5.6.4 hereof),
Tenant shall have the right to extend the Term hereof upon all the same terms,
conditions, covenants and agreements herein contained (except for the Annual
Fixed Rent, which shall be as set forth in Section 2(B) below and except that
there shall be no further option to extend) for one (1) period of one (1) year
commencing on February 1, 2022 and expiring on January 31, 2023 (the “Third
Extended Term”) as hereinafter set forth. Notwithstanding any implication to the
contrary, Landlord has no obligation to make any additional payment to Tenant in
respect of any construction allowance or the like or to perform any work to the
Premises as a result of the exercise by Tenant of any such option.


(B)    If Tenant desires to exercise said option to extend the Term, then Tenant
shall give notice (the “Exercise Notice”) to Landlord, not later than January
31, 2021 exercising such option to extend. During the Third Extended Term, the
Annual Fixed Rent for the Premises shall be payable by Tenant at the annual rate
of $1,115,226.00 (being the product of (i) $42.00 and (ii) the Rentable Floor
Area of the Premises (being 26,553 square feet)). Upon the giving of the
Exercise Notice by Tenant to Landlord exercising Tenant's option to extend the
Lease Term in accordance with the provisions of this Section 2(B), then the
Lease and the Lease Term hereof shall automatically be deemed extended, for the
Third Extended Term, without the necessity for the execution of any additional
documents; and in such event all references herein to the Lease Term or the term
of the Lease shall be construed as referring to the Lease Term, as so extended,
unless the context clearly otherwise requires, and except that there shall be no
further option to extend the Lease Term.


3.Annual Fixed Rent.


(A)Annual Fixed Rent for the Premises through the Scheduled Expiration Date
shall continue to be payable by Tenant as set forth in the Lease.




2

--------------------------------------------------------------------------------





(B)During the Second Extended Term, Annual Fixed Rent for the Premises shall be
payable by Tenant at the annual rate of $1,088,673.00 (being the product of (i)
$41.00 and (ii) the Rentable Floor Area of the Premises (being 26,553 square
feet)).


4.Condition of the Premises. Tenant shall accept the Premises in its as-is
condition during the Second Extended Term without any obligation on the
Landlord’s part to perform any additions, alterations, improvements, demolition
or other work therein or pertaining thereto, provided, however, that the
foregoing shall not relieve Landlord of its maintenance and repair obligations
under the Lease.


5.Brokerage.


(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Fourth Amendment other than Colliers
(“Broker”) and in the event any claim is made against Landlord relative to
dealings by Tenant with any brokers other than Broker with respect to this
Fourth Amendment, Tenant shall defend the claim against Landlord with counsel of
Tenant’s selection first approved by Landlord (which approval will not be
unreasonably withheld) and save harmless and indemnify Landlord on account of
loss, cost or damage which may arise by reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Fourth Amendment other than
Broker, and in the event any claim is made against Tenant relative to dealings
by Landlord with any brokers other than Broker, Landlord shall defend the claim
against Tenant with counsel of Landlord’s selection first approved by Tenant
(which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord agrees that is shall be solely responsible for the payment
of brokerage commissions to Broker for this Fourth Amendment.


6.Defined Terms. Except as otherwise expressly provided herein, all capitalized
terms used herein without definition shall have the same meanings as are set
forth in the Lease.


7.Ratification of Lease. Except as herein amended, the Lease shall remain
unchanged and in full force and effect. All references to the “Lease” shall be
deemed to be references to the Lease, as previously amended by the First
Amendment, the Second Amendment, and the Third Amendment and as further amended
by this Fourth Amendment.


8.Authority. Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this Fourth Amendment
and that the person signing this Fourth Amendment on its behalf has been duly
authorized to do so.


9.Counterparts. This Fourth Amendment may be executed in counterparts, and such
counterparts together shall constitute but one original of the Fourth Amendment.
Each counterpart shall be equally admissible in evidence, and each original
shall fully bind each party who has executed it. Provided it is accompanied by
the final version of this Fourth Amendment (including


3

--------------------------------------------------------------------------------





all exhibits, if any), an executed signature page of this Fourth Amendment
delivered by facsimile or as a PDF or a similar attachment to an email shall
constitute effective delivery of this Fourth Amendment by the party so
delivering the same for all purposes with the same force and effect as the
delivery of an executed original counterpart.






--SIGNATURE PAGE FOLLOWS --


4

--------------------------------------------------------------------------------





EXECUTED as of the date and year first above written.




WITNESS: /s/ Casey Jorta
 
LANDLORD:
 
 
 
 
 
BP BAY COLONY LLC, a Delaware limited liability company
 
By:  BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member
 
By:  BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member
 
By:  BOSTON PROPERTIES, INC., a Delaware corporation, its general partner 
 
 
 
 
 
By: /s/ Patrick Mulvihill             
       


 
 
Name: Patrick Mulvihill 


 
 
Title: VP, Leasing 













 
 
TENANT:
 
 
 
WITNESS:
 
RADIUS HEALTH, INC., a Delaware corporation
 
 
 
/s/ Jon Mahlowitz
 
By:
/s/ Jesper Hoeiland
 
 
 
Name:
Jesper Hoeiland
 
 
 
Title:
President & Chief Executive Officer
 
 
 
 
 



                        




5